      Case 1:18-cv-00068 Document 345 Filed in TXSD on 12/05/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                         §
                                                §
               Plaintiffs,                      §
                                                §
       v.                                       § Case No. 1:18-CV-68
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
               Defendants,                      §
                                                §
and                                             §
                                                §
KARLA PEREZ, et al.,                            §
                                                §
               Defendant-Intervenors,           §
                                                §
and                                             §
                                                §
STATE OF NEW JERSEY,                            §
                                                §
               Defendant-Intervenor.            §


                         DEFENDANT-INTERVENORS’
              MOTION TO WITHDRAW CELINA MORENO AS COUNSEL

       Defendant-Intervenors Karla Perez, et al., respectfully move to withdraw Celina Moreno

as an attorney in this case. Ms. Moreno resigned her employment with the Mexican American

Legal Defense and Educational Fund (MALDEF), and is no longer employed by MALDEF. Her

withdrawal will not cause undue delay and will not adversely affect the interests of Defendant-

Intervenors Karla Perez, et al.

       Defendant-Intervenors Karla Perez, et al., will continue to be represented by Attorney-in-

charge, Nina Perales, and attorneys Jack Salmon, Alejandra Avila, Ernest Herrera, Denise Hulett,
     Case 1:18-cv-00068 Document 345 Filed in TXSD on 12/05/18 Page 2 of 3



Priscila Orta (MALDEF), Douglas H. Hallward-Driemeier (Ropes & Gray), Carlos Moctezuma

García (García & García Law Firm).

       For these reasons, Defendant-Intervenors Karla Perez, et al., respectfully request leave to

withdrawal Celina Moreno as counsel in this case.


Dated: December 5, 2018                              Respectfully Submitted

                                                     MEXICAN AMERICAN LEGAL
                                                     DEFENSE AND EDUCATIONAL FUND
                                                     By: /s/ Nina Perales
                                                     Nina Perales (Tex. Bar No. 24005046);
                                                     (SD of Tex. Bar No. 21127)
                                                     Attorney-in-Charge
                                                     Jack Salmon (Tex. Bar No. 24068914)
                                                     (SD of Texas Bar No. 1130532)
                                                     Alejandra Ávila (Tex. Bar No. 24089252)
                                                     (SD of Tex. Bar No. 2677912)
                                                     Ernest I. Herrera (Tex. Bar No. 24094718);
                                                     (SD of Tex. Bar No. 2462211)
                                                     110 Broadway, Suite 300
                                                     San Antonio, Texas 78205
                                                     Phone: (210) 224-5476
                                                     Facsimile: (210) 224-5382
                                                     Email: nperales@maldef.org

                                                     Denise Hulett
                                                     Mexican American Legal Defense and
                                                     Educational Fund
                                                     1512 14th Street
                                                     Sacramento, CA 95814
                                                     Phone: (916) 444-3031
                                                     Email: dhulett@maldef.org
                                                     (Admitted pro hac vice)

                                                     Priscila Orta
                                                     Mexican American Legal Defense and
                                                     Educational Fund
                                                     11 East Adams, Suite 700
                                                     Chicago, IL 60603
                                                     Tel: (312) 427-0701
                                                     Email: porta@maldef.org
                                                     (Admitted pro hac vice)


                                               -2-
   Case 1:18-cv-00068 Document 345 Filed in TXSD on 12/05/18 Page 3 of 3




                                                    ROPES & GRAY LLP
                                                    Douglas H. Hallward-Driemeier
                                                    2099 Pennsylvania Ave NW
                                                    Washington, DC 20006-6807
                                                    (202) 508-4600
                                                    (202) 508-4776 (direct dial)
                                                    Douglas.Hallward-
                                                    Driemeier@ropesgray.com
                                                    (Admitted pro hac vice)

                                                    GARCÍA & GARCÍA,
                                                    ATTORNEYS AT LAW P.L.L.C.
                                                    Carlos Moctezuma García
                                                    (Tex. Bar No. 24065265)
                                                    (SD of Tex. Bar No. 1081768)
                                                    P.O. Box 4545
                                                    McAllen, TX 78502
                                                    Phone: (956) 630-3889
                                                    Facsimile: (956) 630-3899
                                                    Email: cgarcia@garciagarcialaw.com

                                                    Attorneys for Defendant-Intervenors



                              CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that, on December 5, 2018, I electronically filed the
above and foregoing document using the CM/ECF system, which automatically sends notice
and a copy of the filing to all counsel of record.

                                           /s/ Jack Salmon
                                           Jack Salmon




                                              -3-
      Case 1:18-cv-00068 Document 345-1 Filed in TXSD on 12/05/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                       §
                                              §
                Plaintiffs,                   §
                                              §
        v.                                    § Case No. 1:18-CV-68
                                              §
UNITED STATES OF AMERICA, et al.,             §
                                              §
                Defendants,                   §
                                              §
and                                           §
                                              §
KARLA PEREZ, et al.,                          §
                                              §
                Defendant-Intervenors,        §
                                              §
and                                           §
                                              §
STATE OF NEW JERSEY,                          §
                                              §
                Defendant-Intervenor.         §

                                          ORDER

        On this date, the Court considered Defendant-Intervenors’ Motion to Withdraw Celina

Moreno as Counsel. After reviewing the arguments, the Motion to Withdraw is GRANTED. It

is ORDERD that Celina Moreno is withdrawn as counsel of record for Defendant-Intervenors

Karla Perez, et al. in this case. The Clerk is instructed to remove Ms. Moreno from further

electronic notifications for this case.



        Signed on                         , 2018.


                                          _______________________________________
                                          HON. ANDREW S. HANEN
                                          UNITED STATES DISTRICT COURT JUDGE
